DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schelling AG (DE 202013100231 U1) in view of Vlastuin (EP 0650678 A1).
In regards to claim 1, Schelling AG teaches a storage, shipping, and display unit comprising: a frame comprising: spaced-apart first and second shelf supports (bottom 16, 18); spaced-apart first and second stretchers (20) extending between and supported by the first and second shelf supports; and spaced-apart third and fourth shelf supports (top 16, 18) supported by the first and second shelf supports; a first shelf supported by and extending between the first and second shelf supports; and a second shelf supported by and extending between the third and fourth shelf supports (see Para 0020 of translation provided by Applicant).
Schelling AG does not particularly teach the first and second shelf supports inhibits a first side-to-side movement of the first shelf; and the third and fourth shelf supports inhibits a second side-to-side movement of the second shelf.
Vlastuin teaches shelf supports (9) that inhibit side-to-side movement of shelves (6) supported by the shelf supports.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schelling AG’s display unit to have the first and second shelf supports inhibit a first side-to-side movement of the first shelf; and the third and fourth shelf supports inhibit a second side-to-side 
In regards to claim 2, modified Schelling AG teaches the first and second shelf supports directly contact the third and fourth shelf supports (see Fig. 1).
In regards to claim 3, Schelling AG teaches the third and fourth shelf supports are supported by the first and second stretchers (see Fig. 1).
In regards to claim 22, Schelling AG teaches the first stretcher is connected to the first, second, and third shelf supports, and the second stretcher is connected to the first, second, and fourth shelf supports (see Fig. 1).
In regards to claim 23, in modifying Schelling AG, Vlastuin teaches the first and second shelf supports prevent the first side-to-side movement of the first shelf, and wherein the third and fourth shelf supports prevent the second side-to-side movement of the second shelf (i.e.; via 14 of Vlastuin).
In regards to claim 24, in modifying Schelling AG, Vlastuin teaches the first and second shelf supports inhibit a first front-to-back movement of the first shelf, and wherein the third and fourth shelf supports inhibit a second front-to-back movement of the second shelf (i.e.; via 18 of Vlastuin).
Allowable Subject Matter
Claims 25-34 are allowed.  Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Schelling AG and Vlastuin do no teach a configuration of the display unit such that the first and second shelf supports are spaced-apart in a first direction, the first and second stretchers are spaced-apart in a second direction, and the third and fourth shelf supports are spaced-apart in the second direction, wherein the second direction is transverse to the first direction.  The prior art or record does not teach or suggest further modifying Schelling AG to have such a configuration.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631